Citation Nr: 0203494	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  98-20 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUE

Entitlement to an effective date prior to May 17, 1994, for 
the grant of a 100 percent rating for the service-connected 
visual impairment due to head trauma.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from September 1983 to April 
1987.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1997 rating decision by the RO.  



REMAND

In his VA Form 9, received in December 1998, the veteran 
requested a personal hearing before a Member of the Board 
sitting in Washington, D.C. 

In an April 2002 memorandum, the veteran's representative 
noted that health concerns would prevent the veteran from 
traveling to Washington D.C. for a personal hearing.  

As such, the veteran had subsequently exercised his option to 
have the hearing by videoconference at the Newark RO in lieu 
of a hearing in person.  See 38 C.F.R. § 20.700(e) (2001).  
He had signed a waiver of his right to an in-person hearing 
with a member of the Board.  

In light of the veteran's request, the case is remanded to 
the RO for the following action:

The RO should take appropriate steps to 
contact the veteran and in order to 
schedule him for the requested 
videoconference hearing at the RO.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  




